UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 524 The Dreyfus/Laurel Funds Trust (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 05/31 Date of reporting period: 05/31/2012 The following N-CSR relates only to Dreyfus Equity Income Fund and Dreyfus Emerging Markets Debt Local Currency Fund and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-CSR reporting requirements. Separate N-CSR Forms will be filed for these series, as appropriate. FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Equity Income Fund ANNUAL REPORT May 31, 2012 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Fund’s Expenses 8 Comparing Your Fund’s Expenses With Those of Other Funds 9 Statement of Investments 14 Statement of Assets and Liabilities 15 Statement of Operations 16 Statement of Changes in Net Assets 18 Financial Highlights 21 Notes to Financial Statements 31 Report of Independent Registered Public Accounting Firm 32 Important Tax Information 33 Information About the Renewal of the Fund’s Management Agreement 38 Board Members Information 40 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Equity Income Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus Equity Income Fund, covering the 12-month period from June 1, 2011, through May 31, 2012. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The market rebound that drove stock prices higher during the fall and winter seemed to sputter toward the end of the first quarter 2012, primarily due to a resurgent European debt crisis and renewed U.S. economic concerns, including disappointing employment data. Consequently, stocks ended the reporting period with low or negative returns, on average, with steeper declines among smaller companies and more mild losses for large-cap stocks. Despite the market’s recent swoon, we believe that trends in many of the more economically sensitive areas of the U.S. economy remain favorable. For example, in the automobile industry, new cars offer improved gas mileage, the average age of the auto fleet is old, and credit is widely available at a time when household debt-service ratios have dropped sharply. Even residential construction has moved into a sustainable uptrend, in our opinion, as employment has expanded and homebuilders have seen a rise in orders. On the other hand, net exports may prove to be a slight drag on domestic growth since the economy in the United States is stronger than in many of its trading partners. On the whole, we expect near-trend growth in the U.S. economy for the remainder of 2012. As always, we encourage you to discuss our observations with your financial advisor. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation June 15, 2012 2 DISCUSSION OF FUND PERFORMANCE For the period of June 1, 2011, through May 31, 2012, as provided by Jocelin A. Reed, CFA, Portfolio Manager Market and Fund Performance Overview For the 12-month period ended May 31, 2012, Dreyfus Equity Income Fund’s Class A shares produced a total return of 3.18%, Class C shares returned 2.47% and Class I shares returned 3.47%. 1 In comparison, the fund’s benchmark, the Standard & Poor’s 500 Composite Stock Price Index (the “S&P 500 Index”), provided a total return of –0.43% for the same period. 2 Market weakness stemming from global macroeconomic concerns over the reporting period’s first half was balanced by a rebound over the second half.The fund produced higher returns than its benchmark, chiefly due to successful security selections in the consumer staples, energy, health care and information technology sectors. The Fund’s Investment Approach The fund seeks total return consisting of capital appreciation and income. To pursue its goal, the fund invests primarily in equity securities, with a particular focus on dividend-paying stocks and other investments and investment techniques that provide income.When selecting securities, we use a computer model to identify and rank stocks within an industry or sector. Next, based on fundamental analysis, we generally select what we believe to be the most attractive of the higher ranked securities. We manage risk by diversifying the fund’s investments across companies and industries, seeking to limit the potential adverse impact of a decline in any one stock or industry. Changing Economic Data Fueled Market Volatility Equity markets floundered early in the reporting period, mainly due to a debt crisis in Greece that threatened other members of the European Union and uncertainties regarding the sustainability of the U.S. economic recovery.These issues led investors to avoid many of the market’s riskier areas, and they focused instead on traditionally defensive investments, The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) including dividend-paying stocks. Fortunately, many of these concerns abated in the fall when U.S. employment trends improved and European policymakers announced measures to address the region’s debt crisis. Investors grew more tolerant of risk, and they shifted their attention from traditional safe havens to riskier assets. However, new developments in the spring of 2012 called some of these positive influences into question. The U.S. labor market’s rebound slowed markedly as the public sector shed jobs and employment gains in the private sector proved more anemic than expected. Austerity measures designed to relieve fiscal pressures in Europe encountered political resistance, raising questions regarding proposed bailouts and the region’s economic prospects. These threats to global growth caused most stock market averages, including the S&P 500 Index, to decline in April and May, erasing earlier gains. Dividend Payers Benefited from Investors’ Caution Over the first half of the reporting period, investors abandoned riskier investments in favor of perceived safe havens, including the stocks of well-established companies with consistent earnings, healthy balance sheets and generous dividend yields.Although risk appetites expanded and dividend-paying stocks generally underperformed market averages over the first five months of 2012, it was not enough to fully offset earlier gains. The fund fared particularly well in the traditionally defensive consumer staples sector, where retailing giant Wal-Mart Stores and tobacco producers Philip Morris International and Altria Group attracted investment capital with strong cash flows, stock buyback programs and dividend increases. In the energy sector, relative performance was bolstered by a focus on better-performing integrated oil producers, including Exxon Mobil, Chevron and ConocoPhillips. Overweighted exposure to the health care sector proved beneficial, as large pharmaceutical developers Eli Lilly & Co. and Bristol-Myers-Squibb gained value in the flight to quality. We maintained an underweighted position in information technology companies, few of which pay dividends. Among those that do, the fund scored successes with microchip maker Intel and software giant Microsoft.The fund also established a small position in electronics innovator Apple in anticipation of the company initiating a dividend. 4 Finally, the fund avoided the brunt of weakness in the financials sector, especially among large, diversified financial institutions that have suffered from corporate governance and oversight issues. Disappointments during the reporting period were concentrated in the industrials sector, where mailing equipment specialist Pitney Bowes was hurt by a muted growth forecast. Directories publisher R.R. Donnelly encountered intensifying competitive pressures that led to sharp declines in its stock price. Automotive components manufacturer Autoliv lost value due to global economic concerns. A Growth-Oriented Investment Posture Although we have remained cautious in an environment of heightened economic uncertainty, we are optimistic regarding the prospects for dividend-paying stocks. U.S. dividend payment ratios have remained low compared to global averages, suggesting strong potential for further dividend increases. In addition, U.S. stocks ended the reporting period with attractive valuations relative to historical norms.As of the reporting period’s end, our bottom-up security selection process has found a number of attractive dividend-paying opportunities in the telecommunications services and utilities sector, but fewer among information technology companies. June 15, 2012 Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect through October 1, 2012, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poor’s 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Investors cannot invest directly in any index. The Fund 5 Comparison of change in value of $10,000 investment in Dreyfus Equity Income Fund Class shares, Class C shares and Class I shares and the Standard & Poor’s 500 Composite Stock Price Index † Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in Class A, Class C and Class I shares of Dreyfus Equity Income Fund on 7/5/06 (inception date) to a $10,000 investment made in the Standard & Poor’s 500 Composite Stock Price Index (the “Index”) on that date.All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes.The fund primarily seeks total return by investing in stocks, focusing on dividend-paying stocks and other instruments that provide income.The Index is a widely accepted, unmanaged index of U.S. stock market performance.These factors can contribute to the Index potentially outperforming the fund. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 5/31/12 Inception From Date 1
